IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                July 9, 2008
                               No. 08-10012
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

MOISES GARCIA

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:06-CR-303-ALL


Before JOLLY, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Moises Garcia presents
arguments that he concedes are foreclosed by United States v. Brown, 920 F.2d
1212, 1216-17 (5th Cir. 1991), abrogated on other grounds by United States v.
Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which held that a district court
may order a term of imprisonment to run consecutively with an unimposed state




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 08-10012

sentence. The Government’s motion for summary affirmance is GRANTED, and
the judgment of the district court is AFFIRMED.




                                    2